989 F.2d 493
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Everall KELLY, Plaintiff-Appellant,v.STATE OF SOUTH CAROLINA;  United States of America;Director, Inmate Classification SCDC, Defendants-Appellees.
No. 92-6860.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 18, 1992Decided:  March 22, 1993

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joseph F. Anderson, Jr., District Judge.  (CA-91-1011-3-17K)
Everall Kelly, Appellant Pro Se.
Edwin Eugene Evans, Senior Assistant Attorney General, Columbia, South Carolina;  Wistar Daniel Stuckey, Assistant United States Attorney, Columbia, South Carolina; Leslie Arlen Cotter, Jr., Richardson, Plowden, Grier & Howser, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Everall Kelly appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm the dismissal of Kelly's suit on the reasoning of the district court's order denying Kelly's Motion to Reconsider.  Kelly v. South Carolina, No. CA-91-1011-3-17K (D.S.C. April 27 & July 28, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED